Citation Nr: 0002870	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-05 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation on account of a 
need for regular aid and attendance of another person or due 
to being housebound.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The appellant, who was born in March 1918, has 
disabilities which include hypertension and atrial 
fibrillation.

2.  The appellant is not able to bathe without assistance 
from another, and she requires occasional assistance to dress 
and undress herself.


CONCLUSION OF LAW

The requirements for special monthly pension benefits based 
on the need for regular aid and attendance have been met.  
38 U.S.C.A. §§ 1541, 5107 (West 1991); 38 C.F.R. § 3.352(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  In January 1995 the appellant was found to be 
entitled to improved pension as the surviving spouse of the 
deceased veteran.  38 U.S.C.A. § 1541 (West 1991).

An increased rate of death pension is payable to a surviving 
spouse of a veteran who served during a period of war if she 
is housebound or if she is in need of regular aid and 
attendance by another person.  38 U.S.C.A. § 1541 (West 
1991).  

Applicable regulations provide that the following will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of the claimant to dress 
or undress herself or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, could not be done without aid; 
inability of the claimant to feed herself through loss of 
coordination of the upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  It is 
not required that all of the enumerated disabling conditions 
be found to exist before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with her condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

If the appellant is not eligible for increased payment due to 
the need for regular aid and attendance, increased pension 
will nonetheless be awarded if she is permanently housebound 
by reason of disability.  38 U.S.C.A. § 1541(e) (West 1991).  
This requirement is met when the surviving spouse is 
substantially confined to her home or immediate premises (or 
ward or clinical area, if institutionalized), by reason of 
disabilities which are reasonably certain to remain 
throughout the surviving spouse's lifetime.  38 C.F.R. § 
3.351(f).

After a review of the record, the Board concludes that the 
appellant is entitled to an increased rate of pension 
benefits due to the need for regular aid and attendance.  
Findings on a September 1997 medical statement for 
consideration of aid and attendance or household benefit 
reflected that the appellant could not bathe herself without 
assistance from another.  In particular, it was noted that 
the appellant could not get into or out of the bathtub by 
herself.  The findings also indicated that the appellant 
occasionally needed assistance in dressing herself and 
walking.  The medical findings reported on the aforementioned 
September 1997 medical statement essentially reflect that the 
appellant is unable to take care of her personal needs.  
Although the evidence does not show a constant need for aid 
and attendance, it does show a regular need for aid and 
attendance, and, therefore, special monthly pension based on 
the need for regular aid and attendance is warranted.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.352(a).

In view of the grant of entitlement to special monthly 
pension benefits based on the need for regular aid and 
attendance, the issue of entitlement to special monthly 
pension on account of being housebound is moot.


ORDER

Entitlement to special monthly compensation on account of a 
need for regular aid and attendance is granted.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals


 

